Exhibit 10.5 GUARANTY FEE AGREEMENT This Guaranty Fee Agreement (this “ Agreement ”), dated as of June 1, 2017 (the “ Effective Date ”), is entered into by and among each of Determine, Inc., a Delaware corporation (the “ Company ”), Lloyd I. Miller, III (“ Mr. Miller ”), MILFAM II L.P. (“ MILFAM ”) and Alimco Financial Corporation f/k/a Alliance Semiconductor Corporation (“ ALIMCO ” and, together with Mr. Miller and MILFAM, the “ Guarantors ”). Each Guarantor is party to a Limited Guaranty, each as amended to date (collectively, the “ Guaranties ”), with Western Alliance Bank, as successor in interest to Bridge Bank, National Association (“ Lender ”), to serve as limited guarantors of certain loans from Lender made pursuant to the Amended and Restated Business Financing Agreement, dated as of July 25, 2014, as amended (the “ Credit Agreement ”), between the Company and Lender, The Guarantors have agreed to extend the termination date of their respective Guaranties, and in connection with such extensions, the Company has agreed to pay the Guarantors an arm’s length guaranty fee with shares of Company stock, as more fully set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and covenants contained herein, the Company and the Guarantors hereby agree as follows: 1. Guaranty Extension Fees . a.
